Exhibit 10.10.3


JACK IN THE BOX INC.
FY 2017 PERFORMANCE INCENTIVE PROGRAM
GENERAL
The Jack in the Box Inc. FY 2017 Performance Incentive Program (the “Program”)
is established pursuant to the Jack in the Box Inc. Performance Incentive Plan
(the “Plan”). Each Award under the Program will be governed by the terms of the
Program and the Plan; provided however, that in the event of any conflict
between the terms of the Program and the Plan, the terms of the Plan will
control. Capitalized terms not explicitly defined in the Program but defined in
the Plan will have the same definitions as in the Plan.
The “Committee” for all purposes of the Program shall be the Compensation
Committee of the Board.
The “162(m) Deadline” for all purposes of the Program shall mean, with respect
to an individual Participant, the earlier of (i) the date 90 days after the
commencement of the Performance Period (as defined below) for such Participant,
and (ii) the date on which 25% of such Performance Period has elapsed, and in
any event at a time when the achievement of the Performance Goals (as defined
below) applicable to such Participant remain substantially uncertain.
The initial Participants, Award Opportunities, Performance Goals and Methodology
for the Program (as defined herein) shall be approved by the Committee in
writing on or around November 2016 and in any case for Participants in the
Program for the full 2017 fiscal year of the Company, by the earlier of (i)
December 31, 2016 and (ii) the time when the achievement of the applicable
Performance Goals remains substantially uncertain (such date of approval, the
“Approval Date”) and set forth in the Appendices to this Program, which shall
become part of, and incorporated into, this Program. Such Appendix shall be
updated as appropriate during the Company’s 2017 fiscal year pursuant to the
terms of the Program (for example, to add individuals who become Participants
after the Approval Date). Upon or shortly after designation as a Participant,
each Participant shall receive a copy of this Program and the applicable
exhibit(s).
  
PERFORMANCE PERIOD
For purposes of the Program, the “Performance Period” means the Company’s 2017
fiscal year.
Notwithstanding the foregoing, with respect to any individual who is designated
as a Participant in the Program after the Approval Date, the term “Performance
Period” will mean the period over which performance is measured under the
Program for such Participant.


ELIGIBILITY
Participation
In order to qualify as a “Participant” in the Program, an individual must meet
the following requirements:
(i)
Must be an employee of the Company or an Affiliate;

(ii)
Must be designated in writing by the Committee as eligible to participate in the
Program, either individually or as a member of a class of employees who has been
so designated, no later than the 162(m) Deadline, provided that if such
Participant is not a “covered employee” within the meaning of Section 162(m) (a
“Covered Employee”), such designation may occur at such later date as determined
by the Committee; and

(iii)
Must not be eligible to participate in any other annual performance incentive
plan or program offered by the Company or an Affiliate.

Award Payments
In order to be eligible to receive payment of an Award under the Program, a
Participant must meet the following requirements:
(i)
Must have been employed by the Company or an Affiliate for six (6) or more
consecutive full accounting periods during the Performance Period, or any such
lesser number of full accounting periods as may be specified by the Committee;

(ii)
Must have been classified by the Company or an Affiliate as a corporate officer
or any such other class of employees specifically designated by the Committee
for at least one (1) full accounting period during the Performance Period; and

(iii)
Must be performing at a satisfactory level or higher as of the date Awards are
paid under the Program (or if applicable under Section 3(c), as of the date of
the Participant’s termination of employment), as determined by the Committee or
the Participant’s supervisor.

Termination of Employment
(i)    Death, Disability or Retirement
In the event of a Participant’s termination of employment with the Company or an
Affiliate prior to the date Awards are paid under the Program due to the
Participant’s death, Disability or Retirement, the Participant will be eligible
to receive payment of his or her Award under the Program with the amount of such
Award determined in accordance with Section 6, provided that (A) the Participant
otherwise meets the requirements of Section 3(b), and (B) the Performance Goals
with respect to such Award have been attained. Any such Award will be paid at
the same time as all other Awards are paid under the Program.
For purposes of the Program, (1) “Disability” means a physical or mental
condition that results in a total and permanent disability to such extent that
the Participant is eligible for disability benefits under the federal Social
Security Act, and (2) “Retirement” means the Participant’s termination of
employment with the Company or an Affiliate at age 55 or older with 10 or more
full years of continuous service with the Company or an Affiliate.
(ii)    Other Termination of Employment
In the event of a Participant’s termination of employment with the Company or an
Affiliate during the Performance Period due to any reason other than the
Participant’s death, Disability or Retirement, the Participant will not be
eligible to receive payment of his or her Award under the Program.
In the event of a Participant’s termination of employment with the Company or an
Affiliate after the end of the Performance Period, but prior to the date Awards
are paid under the Program, due to any reason other than the Participant’s
death, Disability or Retirement, the Committee will determine, in its sole and
absolute discretion, whether the Participant will be eligible to receive payment
of his or her Award under the Program and the amount of any such Award; provided
however, that no such Award may be paid unless (A) the Participant otherwise
meets the requirements of Section 3(b), and (B) the Performance Goals with
respect to such Award have been attained. Any such Award will be paid at the
same time as all other Awards are paid under the Program.
THRESHOLD, TARGET AND MAXIMUM AWARDS
Provided that a Participant meets all of the eligibility requirements and other
terms of the Program, (a) the Participant’s target award opportunity (“Target
Award”) represents the amount payable to the Participant if the Performance
Goals for the Performance Period are attained at the target level, and (b) the
Participant’s threshold and maximum award opportunity (respectively, “Threshold
Award” and “Maximum Award”) and the payout percentage award opportunities
between such threshold and maximum levels (collectively, the “Award
Opportunities”), represent the respective amounts payable to the Participant if
the Performance Goals for the Performance Period are attained at the applicable
corresponding performance level, and prorated between performance levels,
subject to no payment exceeding the “Maximum Award” in any event.
The Committee will designate in writing the Award Opportunities for each
Participant’s position level, expressed as a percentage of the Base Salary of
such Participant, which designation shall occur on the Approval Date, or, with
respect to an individual who becomes a Participant following the Approval Date,
on the date of becoming a Participant or as soon as practicable thereafter, but
in any event no later than the 162(m) Deadline, provided that if such
Participant is not a Covered Employee, such designation may occur at such later
date as determined by the Committee.
For purposes of the Program, “Base Salary” means the Participant’s annual base
salary as of the Approval Date (including any increases in Base Salary approved
on the Approval Date) or, (i) if such individual becomes a Participant after the
Approval Date, the annual base salary at time the individual becomes a
Participant, or (ii) if such individual is a Participant and receives a change
in annual base salary due to a promotion or demotion, then the Participant’s
respective salaries for the applicable time period (using the Corporation’s
accounting periods) will be used on a pro rata basis. In each case, the Base
Salary used excludes any bonuses, commissions, salary advances, allowances or
reimbursements, perquisites, fringe benefits or any other compensation that is
not part of a Participant’s base salary. Base Salary will be determined before
any deductions for taxes or benefits and deferrals of compensation pursuant to
any plan sponsored by the Company or an Affiliate.
PERFORMANCE GOALS
With respect to individuals designated as Participants, the Committee will
designate in writing (i) the Performance Goals for each Participant’s Award and
(ii) the methodology by which the amount of each Participant’s actual Award will
be determined based on the extent to which the applicable Performance Goals are
attained (the “Methodology”) and such designation shall occur on the Approval
Date, or with respect to an individual who becomes a Participant following the
Approval Date, on the date of becoming a Participant or as soon as practicable
thereafter, but in any event no later than the 162(m) Deadline, provided that if
such Participant is not a Covered Employee, such designation may occur at such
later date as determined by the Committee.
The Committee will make appropriate adjustments in the method of calculating the
attainment of the Performance Goals for the Performance Period for any of the
following circumstances should they occur: (1) to exclude restructuring and/or
other non-recurring charges such as transaction costs associated with
acquisitions or joint ventures; (2) to exclude the effects of changes to
generally accepted accounting principles; (3) to exclude the effect of any other
unusual, non-recurring gain or loss or other extraordinary item; (4) to exclude
the effects of gains or losses on the sale of company-operated restaurants; (5)
to exclude the effects of discontinued operations; (6) to exclude the effect of
any change in the outstanding shares of common stock of the Company by reason of
any stock dividend or split, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change; (7) to reflect a corporate transaction, such as a merger,
consolidation, separation (including a spinoff or other distribution of stock or
property by a corporation), or reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code); and (8) to the extent an Award is not intended to qualify as
“performance-based compensation” under Section 162(m), to make other appropriate
adjustments selected by the Committee. Notwithstanding the foregoing, with
respect to an Award that is intended to qualify as “performance-based
compensation” under Section 162(m), the Committee has the discretion not to make
any of the adjustments described above, if such discretion results in a
reduction of the amount of any such Award that would otherwise be due upon
attainment of the Performance Goals, as adjusted pursuant to (1) through (7)
above, as applicable, for the Performance Period.
ACTUAL AWARDS
Participation for Full FY 2017 at Same Position Level
If an individual is a Participant in the Program for the Company’s full fiscal
year 2017 (the “Full FY 2017”) at the same position level, then the amount of
the Participant’s actual Award will be determined by the Committee in accordance
with the applicable Methodology and will be based on (i) the applicable Award
Percentages for the Participant’s position level and (ii) the extent to which
the applicable Performance Goals were attained.
For example, assume that a Participant is at the same position level for the
Full FY 2017 (and that the Target Award for such position level is 50% of Base
Salary), and that the Performance Goals are attained at the target level. In
this case, the Participant’s actual Award would be the amount equal to 50% of
the Participant’s Base Salary.


Participation for Full FY 2017 at Different Position Levels
If an individual is a Participant in the Program for the Full FY 2017 and
changes positions during the year (e.g., due to a promotion or demotion or from
one segment of the Corporation to another segment with different performance
goals (e.g., Brand Services, Jack in the Box brand or Qdoba brand), then the
amount of the Participant’s actual Award will be determined by the Committee in
accordance with the applicable Methodology and will be based on (i) the Award
Percentages applicable for each of the Participant’s position levels for the
applicable period of time (using the Corporation’s accounting periods), (ii) the
Performance Goals applicable to the Participant’s segment for the applicable
period of time (using the Corporation’s accounting periods), and (iii) the
extent to which the applicable Performance Goals were attained.


For example, assume that a Participant is at one position level for 6 Periods of
the Full FY 2017 (and that the Target Award for such position level is 50% of
Base Salary) and is at a different position level for the other 7 Periods of the
Full FY 2017 (and that the Target Award for such position level is 70% of Base
Salary), and that the Performance Goals are attained at the target level. In
this case, the Participant’s actual Award would be the amount equal to
approximately 61% of the Participant’s Base Salary (6/13 x 50% + 7/13 x 70%).


Participation for Less than Full FY 2017 at Same Position Level
If an individual is a Participant in the Program for less than the Full FY 2017
at the same position level, then the amount of the Participant’s actual Award
will be equal to an amount determined by the Committee in accordance with
Section 6(a), but will be prorated by multiplying such amount by a fraction, the
numerator of which is the number of full accounting periods during the Full FY
2017 that the individual is a Participant, and the denominator of which is 13.
Participation for Less than Full FY 2017 at Different Position Levels
If an individual is a Participant in the Program for less than the Full FY 2017
at different position levels (e.g., due to a promotion or demotion), then the
amount of the Participant’s actual Award will be equal to an amount determined
by the Committee in accordance with Section 6(b), but will be prorated by
multiplying such amount by a fraction, the numerator of which is the number of
full accounting periods during the Full FY 2017 that the individual is a
Participant, and the denominator of which is 13.
Discretion to Reduce Award Payments
Notwithstanding anything in the Program to the contrary, the Committee may
exercise its discretion to reduce the amount of any Award that would otherwise
be due upon attainment of the Performance Goals on the basis of any factors as
the Committee, in its sole discretion, may determine.



--------------------------------------------------------------------------------

Appendix 1 – FY 17 Performance Incentive Program Participants


Name
Level
Leonard A. Comma
Chairman & CEO
Frances L. Allen
Brand President/EVP
Mark H. Blankenship
EVP
Carol A. DiRaimo
VP - Officer
Keith M. Guilbault
Brand President/EVP
Jerry P. Rebel
EVP
Phillip H. Rudolph
EVP
Iwona B. Alter
VP - Officer
Vanessa C. Fox
VP - Officer
Dean C. Gordon
VP - Officer
Paul D. Melancon
SVP
Raymond Pepper
VP - Officer










